IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 00-21142
                                Summary Calendar




                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                     versus


                                DENNIS FERGUSON,

                                                  Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-67-ALL
                        - - - - - - - - - -
                           August 2, 2001

Before DEMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      The Federal Public Defender appointed to represent Dennis

Ferguson has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).              Ferguson

has filed a response to counsel’s motion.           Our independent review

of the brief, the record, and Ferguson’s response discloses no

nonfrivolous issue.       Accordingly, the motion for leave to withdraw

is   GRANTED,   counsel    is    excused   from   further   responsibilities

herein, and the APPEAL IS DISMISSED.

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.